Citation Nr: 0627077	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had verified active service from September 1981 
to October 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO rating decision which 
denied service connection for a low back disability and 
denied an increase in a 10 percent rating for a right knee 
disability.  In August 2004, the veteran testified at a Board 
hearing.  An August 2004 motion to advance the case on the 
Board's docket was granted by the Board in August 2004.  

In September 2004, the Board denied service connection for a 
low back disability.  The Board remanded the remaining issue 
on appeal for further development.  A February 2005 RO 
decision increased the rating for the veteran's service-
connected right knee disability to 20 percent, effective 
November 4, 2004.  

The Board notes that in a March 2005 and July 2005 statement 
on appeal, the veteran raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability.  Such issue is 
not before the Board at this time and is referred to the RO 
for appropriate action.  

In July 2005, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).

In March 2006, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
at that time filed a joint motion to vacate the Board's 
decision and to remand this matter for development and 
readjudication.  The Court granted the joint motion that 
month, vacating and remanding the case to the Board.

The Board must note that the veteran appears to be seeking to 
raise an additional claim.  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional issues, which will be 
addressed below.  The RO should then take appropriate action 
to adjudicate these claims.  





FINDING OF FACT

The veteran's service-connected right knee disability (status 
post synovial plica release of the right knee) is manifested 
by arthritis with limitation of motion (motion was from 0 to 
35 degrees on last examination) and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The joint motion of March 2006 creates a particularly 
difficult situation for the Board that will be addressed 
below.

Initially the Board must note, as it noted in the prior Board 
decision of July 2005, that disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, in a claim for increased rating, the 
most recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, is rated 20 
percent.  38 .C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptomatic removal of a semilunar cartilage is rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The most recent November 2004 VA 
orthopedic examination report noted that the veteran 
complained of right knee pain and stiffness.  He stated that 
his right knee would give way and that it would lock daily or 
more often.  The veteran indicated that he would have severe 
flare-ups weekly, that he would have swelling and tenderness, 
and that he would have to use a wheelchair or walker.  It was 
noted that he needed assistive aids for walking including a 
brace and two canes and that he had functional limitations on 
standing and walking, as he was unable to stand for more than 
a few minutes or walk for more than fifty yards.  

The examiner reported that there were no constitutional 
symptoms or incapacitating episodes of arthritis.  The 
examiner indicated that active range of motion of the right 
knee was from 0 to 35 degrees.  It was noted that the pain 
began at 35 degrees and that the veteran had additional loss 
of motion on repetitive use.  The examiner also stated, 
however, that the loss of motion on repetitive use was from 0 
to 60 degrees.  The diagnosis was degenerative joint disease 
of the right knee, status post synovial plica release in 
1983.  The Board finds that this medical opinion is entitled 
to great probative weight. 

Other recent treatment records show that the veteran was 
treated for right knee problems on multiple occasions.  A 
June 2004 VA treatment entry referred to a history of right 
knee pain and a June 2002 entry indicated that the veteran 
had chronic right knee pain, chondromalacia, and minimal 
degenerative joint disease.  A March 2002 entry noted range 
of motion of the right knee of from 0 to 135 degrees.  A June 
1998 VA orthopedic examination report noted that the veteran 
complained of right knee pain and swelling.  He stated that 
his right knee had given way and that occasionally it would 
lock and become stiff.  The range of motion, at that time, 
was from -5 degrees to 120 degrees with minimal pain at the 
end of motion.  The diagnosis was post-traumatic arthritis of 
the knee joint.  

The Board notes that the veteran has a history of a synovial 
plica release in 1983.  He has also complained of pain, 
swelling, and locking in his right knee on multiple 
occasions.  However, the current 20 percent rating is the 
maximum rating which may be assigned under Diagnostic Code 
5258 for a dislocated semilunar cartilage with frequent 
symptoms, and it exceeds the maximum rating of 10 percent 
under Diagnostic Code 5259 for a removed semilunar cartilage 
that is symptomatic.  Therefore an increased rating under 
such diagnostic codes is not in order.  

Additionally, the Board observes that the range of motion 
reported at the November 2004 VA examination, noted above, as 
well as in other recent treatment records (including the June 
1998 VA examination report), does not meet the requirements 
for more than a 20 percent rating under Diagnostic codes 
5003, 5010, 5260, and 5261 for arthritis with limitation of 
motion.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence that right knee 
motion is limited to the degree required for a 30 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board must note that a review of the 
record, as a whole, provides negative evidence against the 
veteran.  The record indicates a knee condition that does not 
meet the criteria for a higher rating and indicates 
conditions that are not associated with the veteran's 
service.  For example, on VA treatment in August 2004, it was 
noted that the veteran's has a chronic pain disorder (a 
disability that is not service-connected) and that this is 
related to psychological factors (a condition that is also 
not service-connected).  Such facts provide very negative 
evidence against this claim.  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004.  However, as noted above, the most recent 
November 2004 VA examination report, as well as other recent 
treatment records, show extension of 0 degrees, which is full 
extension.  Only limitation of flexion is shown pursuant to 
such clinical evidence.  On VA examination in November 1994, 
no instability was found.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98 and 23-97.  However, as 
noted above, the most recent November 2004 VA orthopedic 
examination report indicated that there were no episodes of 
dislocation of subluxation of the right knee and that there 
was no instability.  Other recent treatment reports also fail 
to show instability of the right knee.  Thus, a 10 percent 
rating for right knee instability under Diagnostic Code 5257 
is not in order.  38 C.F.R. § 4.31.  It follows that in 
addition to the 20 percent rating assigned for right knee 
arthritis with limitation of motion, there may be no separate 
compensable rating based on right knee instability.  

The Board has carefully considered the veteran's testimony.  
It is important for the veteran to understand that his 
testimony is the primary basis for the increase in his knee 
disorder from 10 percent to 20 percent, as the object medical 
evidence does not clearly support an increase beyond 10 
percent for his knee disorder.   

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for an increased 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 20 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

The facts and law cited above were addressed by the Board in 
the July 2005 Board decision and, based on the joint motion 
of March 2006, do not appear to be in dispute with either the 
VA General Counsel or the attorney for the veteran before the 
Court.  Two issues were raised by the parties of the joint 
motion.  First, the parties of the joint motion state that 
remand is required in order for the Board to consider and 
give adequate reasons and bases as to the veteran's 
entitlement to an increased rating for the period prior to 
November 4, 2004.  In other words, the parties wish the Board 
to address the effective date issue, an issue that has never 
been the basis of a notice of disagreement, statement of the 
case, or substantive appeal to the Board. 

In deciding the veteran's claim in July 2005, the Board 
considered the determination in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126. 

The Court in Fenderson limited the decision to where an 
initially assigned disability evaluation has been disagreed 
with.  The situation in the case before the Board is as 
follows:

A.  The veteran files a claim for increase (not an 
initial rating situation).
 
B.  There is an increase granted (either before or after 
he initiates an appeal).

C.  The increase is from a date after the date of claim 
and the second rating action has not been appealed to 
the Board.

D.  The veteran at no time expresses a request that the 
award of increase be from an earlier effective date. 

The Fenderson decision is clearly not applicable to the issue 
before the Board at this time.  This appears to be conceded 
by the parties of the joint motion as no reference is made to 
the Fenderson case.  In fact, the decision is applicable to 
this case in only indicating that the Fenderson doctrine 
(evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder) is 
applicable specifically to initial rating scenarios, clearly 
suggesting that the decision of the parties to vacate and 
remand the Board's decision on a quasi-Fenderson basis has no 
basis in law.    

The Board addressed this very issue in July 2005 when it 
stated, in pertinent part: 

The Board notes that the RO has assigned a 10 rating for 
the veteran's service-connected right knee disability 
prior to November 4, 2004, and a 20 percent rating since 
November 4, 2004.  The Board observes that the veteran's 
claim does not involve the assignment of an initial 
rating.  Additionally, the veteran has not appealed the 
effective dates assigned by the RO for such disability.  
Therefore, the Board will address the issue as 
entitlement to an increase in a 20 percent rating for a 
right knee disability.

The Board believes that both the law and the facts of this 
case support this finding.  First, it is well-recognized that 
the effective date of an award of compensation is a 
downstream (and thus a separate) issue; second, prevailing 
case law specific to effective date claims establishes that 
separate issues require separate notices of disagreement.  
See 38 U.S.C.A. §§ 7252(a), 7266(a); Anderson v. Principi, 18 
Vet. App. 371, 376-77 (2004) (holding that Court lacked 
jurisdiction over claim where it had not been adjudicated by 
RO, there was no NOD, and there was no final Board decision); 
Barrera v. Gober, 122 F.3d 1030, 1031 (Fed.Cir.1997); 
Grantham v. Brown, 114 F.3d 1156, 1157 (Fed.Cir.1997); third, 
Fenderson specifically distinguishes initial rating 
scenarios; fourth, no Court decision is on point; and 
finally, fifth, the veteran in this case did not raise an 
effective date issue at the time of the July 2005 Board 
decision.  Simply stated, the Board is being asked to 
adjudicate an issue the veteran himself has never requested 
be addressed by the VA. 

The parties of the joint motion cite only AB v. Brown, 6 Vet. 
App. 35 (1993) in support of this joint motion.  AB stands 
for the proposition that when a veteran files a claim for 
increase, it is to be interpreted as seeking the maximum 
schedular rating.  The AB decision was clearly complied with 
by the Board in July 2005 when it did not dismiss the claim 
in this case following the RO's increase in the evaluation of 
this disorder.  Simply stated, the Board in this case did not 
assume that the veteran was content with the 20 percent 
rating.  However, AB makes no mention of effective dates or 
staged ratings.  Only an overbroad interpretation of AB would 
lead to the conclusion that it also encompasses effect dates 
of awards, secondary service connection issues, automobile 
grants, special monthly compensation, etc.     

AB does not exist in a vacuum; it should be interpreted in 
light of subsequent legal questions regarding "downstream 
issues" and precedent decisions of the Court.  For this 
Court to have jurisdiction over an effect date claim, there 
must be a final Board decision on the effective date claim.  
See 38 U.S.C.A. § 7252(a) (West 2002).  See also Roberson v. 
Principi, 17 Vet. App. 135, 138 (where the Court discovers on 
appeal that VA has failed to comply with its adjudication 
procedures and a claim therefore remains pending, the Court 
lacks jurisdiction to act on that claim, other than to note 
its existence and Secretary's obligation to act).  

In this case, the Board is being told to adjudicate an issue 
that was never raised by the veteran.  In this situation, it 
would appear to make common sense that the parties of the 
joint motion have a clear, unambiguous basis in law to 
request such an action from the Board. 

Under Rule 41(b) of the Court's Rules of Practice and 
Procedure, the joint motion has become the "mandate" of the 
Court, and the Board may not ignore the joint motion.  
However, in the future the VA General Counsel may wish to 
consider such issues as those addressed above. 
  
In this case, based on the medical evidence cited above, the 
Board does not find evidence that the veteran's knee disorder 
should be increased for any other separate periods based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

The parties of the joint motion also make reference to 
DeLuca, also cited in the Board's prior decision, the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.49, also cited 
in the prior Board decision, and find that the Board should 
provide "further discussion" of this issue beyond that 
which was provided on this very same issue within the prior 
Board decision.  

It is unclear how much more "discussion" the parties of the 
joint motion require on this issue.  The VA  considered the 
veteran's complaints, and the Board attempted to fully 
address this issue in July 2005 in a clear and concise 
manner.  Simply stated, without considering issues such as 
pain and the alleged locking and giving way of the knee, the 
current evaluation could not be justified.  In fact, it is 
important for the parties of the joint motion to understand 
the Board's finding that the objective evidence does not 
support the current evaluation of this disorder, let alone an 
increased evaluation. 

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Importantly, the joint motion makes no 
reference to a problem in the duty to notify.

It is noted that in a March 2005 statement, the veteran 
reported that he was receiving treatment for his right knee 
disability at a VA Medical Center.  He did not indicate the 
specific dates of such treatment or that any such records 
showed a change in the pathology of his right knee.  At this 
time, the veteran was not aware that his knee disorder had 
been found 20 percent disabling.  The veteran's 
representative also referred to such treatment in a May 2005 
statement.  The Board observes that the RO did obtain VA 
medical records and the veteran himself has submitted VA 
medial records.  Further, the veteran was afforded a VA 
orthopedic examination as recently as November 2004 pursuant 
to the Board's September 2004 remand of this matter to assist 
his with his claim.  

The veteran has already submitted VA treatment records.  The 
Board is of the view that another remand for any possible 
additional VA treatment records, in light of the fact that 
the veteran receives regular treatment for his right knee, 
without any indication that the medical records would provide 
a basis to grant a disability evaluation beyond 20 percent, 
would needlessly prolong this matter.  Simply stated, as the 
veteran is nearly always receiving VA treatment (mostly for 
disabilities not associated with service), the Board would 
have to remand this case endlessness to obtain all VA 
records, as by the time the case was returned to the Board, 
additional VA treatment records would be available. 

The Board believes that it should not remand this case for 
any substantive purpose, particularly in light of the fact 
that the VA outpatient treatment records do not provide a 
basis to warrant the current 20 percent evaluation.  The duty 
to assist is not unlimited in scope.  See Smith v. Derwinski, 
2 Vet. App. 429, 431, 432 (1992).  In Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (citations omitted), the Court 
stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an April 2000 
statement of the case, a May 2002 supplemental statement of 
the case, an August 2003 letter, a March 2004 supplemental 
statement of the case, at the Board hearing in August 2004, 
in an October 2004 letter, and in a February 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  In 
this regard, the veteran has been notified of the applicable 
laws and regulations.  The discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, and the August 2004 Board hearing, 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  In this case, there can be no harm to the veteran, as 
the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, a VA examination was obtained, medical records were 
obtained, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its duty to notify and assist the veteran.  The 
Board finds that any deficiency in the notice to the veteran 
or the timing of these notices is harmless error. 

ORDER

An increased rating for a right knee disability beyond 20 
percent is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


